PER CURIAM:
Aedan McCarthy, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McCarthy v. Pettiford, No. 8:07-cv-00243-MBS, 2008 WL 624915 (D.S.C. Mar. 4, 2008). We deny McCarthy’s motion to place his appeal in abeyance pending completion of his transfer to another facility. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.